Citation Nr: 0729962	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for major 
depression with generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from February 1943 to February 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that re-characterized the veteran's service-connected 
psychiatric disorder as major depression with generalized 
anxiety disorder and increased the rating to 30 percent, 
effective July 15, 2002.  

A December 2003 RO decision increased the rating for the 
veteran's service-connected major depression with generalized 
anxiety disorder to 50 percent, effective July 15, 2002.  
However, as that grant did not represent a total grant of 
benefits sought on appeal, the claim for increase remained 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a July 2005 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2006, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board decision be vacated and remanded.  A November 2006 
Court order granted the motion.  

A January 2007 motion to advance the case on the Board's 
docket was granted by the Board in March 2007.  In March 
2007, the Board remanded this appeal for further development.  


FINDING OF FACT

The veteran's service-connected major depression with 
generalized anxiety disorder is manifested by symptoms 
including sleep disturbance, anxiety, depression, and some 
impairment of cognitive function.  



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating for 
major depression with generalized anxiety disorder have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in August 2002 and March 2007, the RO provided 
notice as to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
March 2007 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last readjudicated in July 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service VA treatment 
records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service VA treatment records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

A 50 percent rating is warranted for major depression where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9434.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

VA treatment records dated from March 2002 to September 2002 
show treatment for several disorders.  

A VA September 2002 VA psychiatric examination report noted 
that the veteran complained of suffering from sleep problems, 
due partly to bad dreams, as well as due to prostate problems 
and muscle spasms.  He reported that he slept between three 
to four hours per night and that he would awake in a panic.  
He stated that he had intrusive memories from the war, that 
he had a considerable amount of guilt about failing as a 
solder, and that he felt incompetent in most situations.  The 
veteran indicated that his concentration was poor and that 
his memory was not as good as it used to be.  He reported 
that he was short-tempered and felt that such strained his 
marriage.  He related that loud noises made him very anxious 
and tense, and that he had a heightened psychological 
response.  The veteran stated that he avoided loud noises and 
war movies, and that he disliked crowds.  He further stated 
that he could socialize with family if he took a drink.  He 
noted that he always felt restless or jumpy and that he would 
check and recheck his stove and garage door, as well as 
performing a standard procedure every night.  It was noted 
that such did not appear to meet the criteria for obsessive-
compulsive disorder.  The veteran reported that he had panic 
attacks, palpitations, sweating, a sense of impending doom, 
and difficulty breathing.  He stated that he felt as though 
he always had some level of panic occurring.  

It was noted that after service the veteran worked as a 
reading specialist and retired in 1984.  He reported that he 
and his wife were separated for short while in the past, but 
were presently still married.  He stated that he had a good 
relationship with his wife and with their son.  Although the 
veteran did report difficult periods when his son was an 
adolescent, to include an instance of physical altercation 
with his son, he reported that, overall, he had not engaged 
in any current physical altercations.  He stated he was 
verbally abusive, irritable, short-tempered, and that he was 
difficult to get along with.  The veteran reported drinking 
two vodkas and two glasses of wine per day.  He also 
indicated that he had a chronic low, sad mood, with little 
pleasure in life events.  It was noted that the veteran 
tended to be a loner and to be socially isolated.  It was 
also reported that the veteran did have sleep impairment and 
that he felt extremely worthless and incompetent.  He stated 
his concentration and attention made it difficult for him to 
complete tasks.  

The examiner reported that the veteran was polite and 
somewhat anxious and soft spoken.  It was noted that he was 
neatly groomed and dressed and that he teared up on several 
occasions, but did not cry.  The examiner stated that the 
veteran continued to show shame about his behavior during the 
war.  It was reported that the veteran no longer had auditory 
hallucinations, although he did when he had his 
"breakdown".  The examiner indicated that the veteran had 
anxiety and depression.  The diagnoses were major depression, 
recurrent, moderate; generalized anxiety disorder; anxiety 
disorder, not otherwise specified; and rule out alcohol 
abuse.  A GAF score of 65 was assigned.  The examiner 
commented that the veteran continued to have symptoms of 
anxiety and depression that initially occurred while he was 
on active duty.  The examiner stated that while the veteran 
was teaching, he had fewer symptoms, but that with 
retirement, the symptoms had increased.  It was noted that 
that the veteran felt that his symptoms were worse than when 
he was working, but not as bad as when he first came home.  
It was also reported that the veteran worried that he would 
deteriorate to the condition he was when he was first 
discharged.  The examiner remarked that the veteran did not 
feel the need for alcohol treatment.  

VA treatment records dated from January 2003 to March 2007 
show treatment for multiple disorders including variously 
diagnosed psychiatric problems such as major depressive 
disorder with anxious features and post-traumatic stress 
disorder (PTSD).  A February 2003 VA psychiatric evaluation 
report related diagnoses of major depression with anxious 
features (provisional) and rule out PTSD.  At that time his 
speech was coherent, relevant and goal directed.  His mood 
was anxious and he was restless throughout the interview.  
His affect was slightly constricted.  There was no evidence 
of abnormal though content or process.  He denied suicidal or 
homicidal ideation.  His judgment was good.  A GAF score of 
50 was assigned at that time.    

A February 2003 statement from a Vet Center psychologist 
noted that the veteran's brother died in December 2002 and 
that he reported that he had been having a difficult time 
with depression and anxiety since that time.  The veteran 
stated that since that time he had not been feeling good 
physically or mentally and that he had suffered an increase 
in war related nightmares.  It was reported that the veteran 
received no pleasure out of the things that used to be 
enjoyable, that he was tired and more withdrawn, and that he 
lacked motivation.  The veteran related that he was 
irritable, that he had difficulty waiting for things, and 
that he was always impatient.  He noted that he was always 
worrying about things and anticipating the worst.  

The psychologist noted that the veteran underwent a VA 
examination in September 2002 and that the examiner, at that 
time, seemed to document all the symptoms needed for PTSD 
except evidence of psychic numbing and persistent avoidance 
behaviors.  The psychologist stated that he inquired into 
those areas and that the veteran did not like to talk about 
his war experiences, that he did not like to watch war 
movies, and that he was uncomfortable in crowds.  The 
psychologist noted that the veteran's wife described him as a 
loner.  The veteran stated that the only thing that put him 
at ease with other people was a couple of drinks and that he 
had no close friends.  The veteran reported that he always 
felt suspicious of others and that he generally would just 
sit and listen to others, as he felt uncomfortable and out of 
place.  The psychologist stated that the veteran had little 
insight into his problems and that he could not understand 
why memories from so long ago were still affecting his daily 
life.  The psychologist indicated that there was no doubt 
that the veteran suffered from a service-connected anxiety 
disorder and that he was diagnosed by the examiner at the VA 
examination with generalized anxiety disorder and anxiety 
disorder, not otherwise specified, with depressive disorder.  
It was noted that the veteran was 30 percent service-
connected at that time for the generalized anxiety disorder.  
The psychologist stated that between the VA examiner's report 
and his own evaluation, he felt that PTSD with secondary 
depression better characterized the veteran's disorder.  The 
psychologist commented that regardless of which anxiety 
disorder was the more accurate diagnosis, there was no 
question that the disorder was related to the veteran's 
military service.  The psychologist indicated that the 
veteran's symptoms and level of functioning suggested a 
disability above the 30 percent level.  

A March 2003 VA treatment entry indicated diagnoses of major 
depressive disorder with anxious features; PTSD; and alcohol 
abuse, active.  Multiple subsequent treatment entries 
referred to treatment for variously diagnosed psychiatric 
problems.  For example, a November 2004 entry related 
diagnoses of PTSD, alcohol dependence (early remission), and 
major depressive disorder (per chart).  An August 2005 entry 
related diagnoses of major depressive disorder with anxious 
features; PTSD; alcohol abuse, in early remission; and rule 
out cognitive disorder, not otherwise specified.  
Additionally, a March 2007 entry noted diagnoses of major 
depressive disorder with anxious features; PTSD; alcohol 
abuse, in full sustained remission; and cognitive disorder, 
not otherwise specified.  

In a September 2005 outpatient report, the veteran did admit 
to passive suicidal ideation with no intent or plan, a mild 
to moderately depressed mood and a mildly constricted affect.  
However, the bulk of the outpatient reports during this time 
frame including those in October 2005 and March 2007 noted 
the veteran with a full affect, bright mood, normal speech, 
no abnormal thought processes, good grooming, and good 
judgment, and denying suicidal or homicidal ideation.  


The most recent May 2007 VA psychiatric examination report 
noted that the veteran was married and that his psychiatric 
history was unchanged from a September 2002 VA examination 
report.  The veteran reported that he had never been an 
inpatient in psychiatric or substance abuse problems since he 
left the military.  He stated that he was currently involved 
in group treatment as well as individual treatment.  He 
indicated that he had also been involved with Alcoholics 
Anonymous as well, that he found such treatment to be 
helpful, and that he had not had a drink in four years.  It 
was noted that the veteran was retired, that he had been a 
reading teacher until 1984, and that he did not have any 
performance or attendance related difficulties.  The veteran 
reported that he suffered from anxiety, sleeplessness, and 
depression.  He also stated that he had difficulty remaining 
still.  He indicated that he had not suffered any 
uncontrolled anger directed outward in the recent past, but 
that he did became very angry with himself at times.  The 
veteran denied that he had any daytime spontaneous crying, 
but stated that such would occur in the evening.  It was 
reported that he rated himself as moderately to severely 
depressed and that he noted that he often could not get out 
of bed until his wife would insist that he awaken and get 
dressed.  The veteran indicated that he was withdrawn from 
other people and that he would stay away from them.  He noted 
that at home he would also stay away from other people as 
well and would rarely go out.  The veteran stated that one of 
the reasons he could not go out was that he could not drink 
as he once had in the past.  He reported that he was a 
"security bug" and that he would constantly check the 
perimeter of his house.  He noted that he had many locks and 
that he installed a security alarm system not that long ago.  

The veteran reported that all his activities of daily living 
and self-help were intact.  He stated that he had lost five 
or six pounds recently, but indicated that his appetite was 
not bad with food tasting good to him.  The veteran reported 
that he had difficulty falling asleep and remaining asleep 
and that he would usually awaken after a few hours and go do 
something and then fall back asleep.  He noted that he would 
get approximately three or four hours of sleep a night, but 
that he did take naps.  He reported that his relationship 
with his wife was strained, but, more generally, he got along 
with family members.  The veteran stated that he had never 
had any problems with coworkers when he was employed.  He 
indicated that he currently had neighbors, but that he had 
nothing to do with them.  It was reported that he had one 
friend with whom he used to play golf with in the past (two 
years ago), but when discussing the friend it became clear 
that he had not had that much contact with him in the recent 
past.  The veteran stated that they had lunch together a 
couple of years ago and that he last saw the friend six 
months ago.  He indicated that he did not socialize much.  He 
stated that he did not go to movie theatres, but that he did 
enjoy watching old movies.  The veteran reported that he 
could not watch films of the current war in Iraq from the 
combat theatre.  He stated that he had no difficulty going 
out to eat at restaurants and no difficulty attending family 
social functions.  The veteran indicated that he sometimes 
went to non-family functions with his wife, but that he would 
be withdrawn during such outings.  He related that he did not 
do anything for fun and that after going out with his wife to 
non-family functions, he would usually end up being lectured 
by her about his lack of interaction with people.  The 
veteran indicated that although his social and interpersonal 
relationships tended to be impaired and limited, he did 
interact with family members.  It was noted that the 
veteran's occupational functioning was 
not relevant to a consideration of his clinical condition 
because he retired approximately twenty-two years earlier 
with a pension from his job as a reading teacher in a school 
district.  

The examiner reported that the veteran was well-groomed and 
pleasant and that his personal hygiene was good.  The 
examiner stated that the veteran's attitude was unremarkable 
and generally cooperative.  It was noted that a rapport was 
adequately established for the intended purposes of the 
assessment.  The examiner indicated that the veteran's mood 
was mildly dysthymic and that his affect was mood congruent 
as well as anxious.  The examiner related that the veteran's 
speech was unremarkable in all respects, that it was 
expressive and receptive, and that his language was intact.  
It was noted that the veteran's verbal productivity was 
average and that his voice tone quality was within normal 
limits.  The examiner stated that the veteran's speech was 
relevant, coherent, and goal directed.  The examiner 
indicated that the veteran reported that he would see things 
when he drove, including cars and people who were not really 
there.  It was noted that the veteran stated that such would 
occur at night.  The examiner reported that the veteran 
denied any auditory hallucinations and that he minimized the 
significance of the things he reported seeing.  The examiner 
noted that the veteran blamed his medication for restless leg 
syndrome which he appeared to experience throughout the 
entire examination.  The examiner indicated that no other 
form of perceptual or cognitive distortion was reported and 
that there were no other disturbances of thought process or 
content.  It was reported that the veteran was oriented in 
place and person, but that he did not know the correct date 
or time.  The examiner stated that the veteran's general fund 
of information appeared generally consistent with his 
estimated intelligence and that he also had an awareness of 
current events.  

The examiner reported that the veteran's executive cognitive 
functions were somewhat variable and not fully intact.  It 
was noted that the veteran's capacity for abstract thinking 
was well developed and preserved.  The examiner stated that 
the veteran's remote and short-term memory appeared to 
compromise to a significant degree, although his immediate 
memory was somewhat more intact.  It was reported that the 
veteran was unable to recite serial sevens backwards and that 
he had great difficulty in maintaining a response set despite 
repeated self-prompting.  The examiner indicated that the 
same was true of the veteran's ability to recite the months 
of the year in reverse order.  The examiner stated that the 
veteran's insight was lacking, but that his judgment appeared 
to be adequate, practical, and intact.  It was noted that 
suicidal ideation appeared to have been seriously considered 
in the past, but that the veteran stated that he was too 
frightened ("chicken") to act on such thoughts.  Homicidal 
ideation was denied.  

The diagnoses were major depression, recurrent, moderate; 
generalized anxiety disorder; and alcohol abuse (currently in 
remission).  A GAF score of 54 was assigned.  The examiner 
commented that the veteran continued to suffer from both 
major depression and anxiety disorder as had been previously 
diagnosed at the time of the September 2002 examination and 
that his level of functioning appeared to have declined 
somewhat since he was last seen five years ago.  The examiner 
indicated that the veteran's interpersonal and social 
functioning appeared to be mildly impaired, and that there 
had been some decline in his general level of cognitive 
functioning which might be related to age, but might also be 
related to a deepening emotional malaise.  It was noted that 
the veteran had previously been found to suffer from such 
disorders as service-connected consequences of his military 
experience dating back to World War II in the Pacific 
theatre.  The examiner related that the veteran appeared to 
have had no significant symptom remission since he was last 
seen in 2002 and that his occupational functioning could not 
be addressed as he had been retired since 1984.  

It was reported that the veteran appeared to benefit from 
treatment and that he enjoyed being involved in group therapy 
and other interventions in which he had been involved, 
including Alcoholics Anonymous.  The examiner stated that the 
veteran's depression and anxiety were interrelated disorders 
and that they appeared to be a consequence of the emotional 
sequelae of his response to the combat experiences he had 
been through.  The examiner remarked that the prognosis for 
significant change was poor, although the veteran's 
utilization of therapy to maintain his current level of 
functioning appeared to be a good investment of his time and 
effort, particularly in that he enjoyed the sessions.  

The Board notes that the veteran has been diagnosed with 
major depression with generalized anxiety disorder, and some 
of the evidence has also shown diagnoses of PTSD.  The RO has 
rated the veteran's psychiatric disability under Diagnostic 
Code 9434.  The Board observes that recent treatment records 
and examination reports have related the veteran's variously 
diagnosed psychiatric symptoms to service.  Thus, the Board 
has considered all of the psychiatric symptoms noted on 
treatment reports and examinations in evaluating his service-
connected psychiatric disability.  In this regard, the 
evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.

The medical evidence shows that the veteran has been retired 
since 1984 and that he used to work as a reading teacher.  He 
has been married for decades, but reports that his 
relationship with his wife is strained.  He indicates that he 
has generally gotten along with family members.  The veteran 
also notes that he does not do much socializing.  The most 
recent May 2007 VA psychiatric examination report related a 
GAF score of 54, suggesting moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Additionally, the examiner reported that the veteran's 
interpersonal and social functioning appeared to be mildly 
impaired, and that there had been some decline in his general 
level of cognitive functioning which might be related to age, 
but might also be related to a deepening emotional malaise.  
The examiner stated that the veteran's occupational 
functioning could not be addressed as he had been retired 
since 1984.  The examiner also commented that the veteran's 
level of functioning appeared to have declined somewhat since 
he was last examined five years ago.  

The Board notes that a February 2003 VA treatment entry 
showed a GAF score of 50, suggesting serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  However, at that time his thoughts were goal 
directed, his speech was normal, he was well groomed, had 
good judgment, and he denied homicidal or suicidal ideation.  
Such symptomatology does not support an evaluation in excess 
of 50 percent.  Moreover, as discussed above, the most recent 
May 2007 VA psychiatric examination report specifically noted 
that the veteran's interpersonal and social functioning 
appeared to be only mildly impaired, and his condition was 
considered to be moderate.  Further, VA treatment records 
consistently found the veteran with normal thought process 
and normal speech, and to be well groomed.  

While in September 2005 the veteran admitted to passive 
suicidal thoughts, he had no plan or intent, and he denied 
suicidal ideation in subsequent treatment entries.  Likewise, 
on the May 2007 examination, he reported past suicidal 
thoughts, but that he was too "chicken" to act on such.  
The GAF scores of 50, 54, and 65 shown in the records further 
reflect the examiners' opinions that the veteran did not have 
active suicidal ideation, which would warrant a GAF score of 
30 or below.  See DSM IV.

The Board further notes the veteran's report that he is a 
"security bug" and constantly checks the locks and 
perimeter of his home; however, there is no indication that 
such reflects an obsessional ritual which interferes with 
routine activities.  In fact, the September 2002 VA examiner 
noted that such does not meet the criteria for obsessive 
compulsive disorder.  

The Board also notes the veteran's decline in cognitive 
function and his impaired memory.  However, such impairment 
is contemplated in the 50 percent evaluation presently 
assigned.  The medical evidence has not shown gross 
impairment of memory and he has been consistently noted to be 
fully oriented.

Finally, while he veteran reported that he sometimes will see 
things like cars or people that are not there while driving 
at night, the veteran denied hallucinations, and the examiner 
noted the veteran had no other form of perceptual or 
cognitive distortion.  The other evidence also notes the 
veteran denying hallucinations, and the GAF scores in the 
record do not reflect that the veteran has persistent 
hallucinations.  In this regard, GAF scores of 30 or below.

The Board observes that the evidence as a whole demonstrates 
that the veteran's major depression with generalized anxiety 
disorder is no more than 50 percent disabling.  The Board 
notes that although the examiner at the May 2007 VA 
psychiatric examination report indicated that veteran's level 
of functioning appeared to have declined somewhat since he 
was seen at the September 2002 examination, the evidence as a 
whole demonstrates that his major depression with generalized 
anxiety disorder falls within the range of criteria for a 50 
percent rating.  The Board cannot conclude, based on the 
psychiatric symptomatology that his major depression with 
generalized anxiety disorder alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Thus, an increased rating is not 
warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for major depression with generalized 
anxiety disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

An increased rating for major depression with generalized 
anxiety disorder is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


